Title: To George Washington from Lieutenant Colonel Udny Hay, 11 July 1779
From: Hay, Udny
To: Washington, George


        
          Sir
          Fish Kill [N.Y.] 11th July 1779
        
        Having recd no particular directions from General Heath either respecting the route or quantity of Flour which would probably be wanted for the Troops under his command, I must beg leave to apply to your Excellency to know what route you think the Flour ought to go by, the nearest would be to unload it at Robisons and from there proceed by the continental Village Crompond and Bedford, but as I am totally unacquainted with the Disposition of the Troops on that route, would not venture to send any Teams that way till your pleasure was known, and have therefore ordered on all the flour which is purchased near Frederec’s burgh, but am much affraid the quantity is very triffling, nor can the Commissary give me any information about it.
        If the lower Route is not thought safe we must transport the whole through Frederecs burgh and Danbury at the last of which places the Connecticutt Teams will no doubt take it up.
        The Guard for the beacon will be furnished from this. I have the Honour to be with the truest respect Your Excellencies most obedt & very humble Sert
        
          Udny Hay
        
       